                                                                        FILED IN THE
                                                                    U.S. DISTRICT COURT
1                                                             EASTERN DISTRICT OF WASHINGTON




2                                                              Mar 22, 2019
                                                                   SEAN F. MCAVOY, CLERK


3                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WASHINGTON
4
     PAMELA BYRD, wife, and JOHN              No. 4:18-cv-05130-SMJ
5    DOE BYRD, husband,

6                            Plaintiffs,      ORDER DISMISSING CASE

7               v.

8    USAA CASUALTY INSURANCE
     COMPANY, a foreign corporation,
9
                             Defendant.
10

11        On March 20, 2019, the parties filed a Stipulation for Dismissal, ECF No. 41.

12   Consistent with the parties’ agreement and Federal Rule of Civil Procedure

13   41(a)(1), IT IS HEREBY ORDERED:

14        1.    The parties’ Stipulation for Dismissal, ECF No. 41, is GRANTED.

15        2.    All claims are DISMISSED WITH PREJUDICE, with all parties to

16              bear their own costs and attorneys’ fees.

17        3.    All pending motions are DENIED AS MOOT.

18        4.    All hearings and other deadlines are STRICKEN.

19        5.    The Clerk’s Office is directed to CLOSE this file.

20   //




     ORDER DISMISSING CASE - 1
1          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

2    provide copies to all counsel.

3          DATED this 22nd day of March 2019.

4
                        ________________________________
5                       SALVADOR MENDOZA, JR.
                        United States District Judge
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE - 2
